Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, N.W., Suite 500 Washington, DC 20036 (202) 822-9611 Direct Dial - (202) 419-8409 1933 Act File No. 33-20673 1940 Act File No. 811-5514 January 17, 2012 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:MTB Group of Funds (the “Registrant”) SEC File Nos. 33-20673 and 811-5514 Preliminary Proxy Materials Ladies and Gentlemen: Pursuant to the requirements of Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and submitted electronically via the EDGAR system, please find enclosed a Schedule 14(a) Information cover page, preliminary Notice of Special Meeting of Shareholders, proxy statement, and form of proxy card to be furnished to the shareholders of the Trust in connection with a special meeting of shareholders that is scheduled to be held on March 2, 2012. Please direct questions or comments relating to this filing to me at the above-referenced telephone number. Very truly yours, /s/ Jessica D. Burt Jessica D. Burt
